RICHARDS, J.
It is contended that the judgment is against the weight of the evidence and that there was no corroboration as to the ground for divorce. The record discloses in the testimony of Amanda Heidtke and other witnesses, enough evidence so that this court cannot find that the judgment is against the weight of the evidence. The allowance of alimony and for support of the children does not appear to be unreasonable in view of all the evidence.
Counsel for plaintiff -in error rely on the contention that as to all grounds for divorce arising prior to 1925 the doctrine of res adjudicata applies. It appears that Mrs. Schmidt had brought two actions for divorce prior to the present action. One of them was disposed of in 1925 and the other in .1927. The journal entry shows that each cause was dismissed at plaintiff’s request, one of the journal entries reciting that such dismissal was without prejudice and the other containing no such recital. Where the journal entry shows the dismissal of a case to have been at the request of the plaintiff, it imports that the dismissal is without prejudice. It would follow, therefore, that neither one of the former actions for divorce adjudicated anything as between the parties. This would be true notwithstanding the trial judge may have announced, before the case was finally disposed of, that he would or would not grant a divorce. Such oral statement was only tentative and even though entered on the court’s trial docket, could not override the final disposition of the case as conclusively shown by the journal entry, through which alone, the court speaks.
Finding no prejudicial error, the judgment is affirmed.
LLOYD and WILLIAMS, JJ, concur.